UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 10-1740


DANIEL JOHNSON WILLIS,

               Plaintiff - Appellant,

          v.

TOWN OF TRENTON, NC, et al.,

               Defendant - Appellee.



                           No. 10-1741


DANIEL JOHNSON WILLIS,

               Plaintiff - Appellant,

          v.

TOWN OF TRENTON, NC, et al.,

               Defendant - Appellee.



                           No. 10-1742


DANIEL JOHNSON WILLIS,

               Plaintiff - Appellant,

          v.
TOWN OF TRENTON, NC, et al.,

                Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     Malcolm J. Howard,
Senior District Judge.  (4:10-mc-00001; 4:10-mc-00004; 4:10-mc-
00002)


Submitted:   November 9, 2010           Decided:   December 9, 2010


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

               Daniel      Johnson   Willis        appeals    the      district     court’s

order denying leave to file three new civil actions against the

Town    of    Trenton.        We   have   reviewed      the       record    and    find   no

reversible         error.     Accordingly,         although       we    grant     leave   to

proceed in forma pauperis, we affirm for the reasons stated by

the    district      court.        Willis     v.    Town     of    Trenton,       NC,   Nos.

4:10-mc-00001; 4:10-mc-00004; 4:10-mc-00002 (E.D.N.C. Apr. 28,

2010).        We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented       in     the    materials

before       the   court    and    argument     would      not    aid    the     decisional

process.

                                                                                   AFFIRMED




                                            3